DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US 2021/0202940.Regarding claim 1, Li et al., teaches a method for preparing a cathode active material (abstract) comprising Zr.sub.w-doped (0034; 0063; 0074; 0118) Na.sub.xLi.sub.yM.sub.zO.sub.a, (0028) the method comprising the steps of: (A) doping Li.sub.yM.sub.zO.sub.a with Zr.sub.w (0034; 0063; 0074; 0118); and (B) dissociating Li ion from the Zr.sub.w-doped Na.sub.xLi.sub.yM.sub.zO.sub.a (0028; 0034; 0041) and inserting Na ion thereto (0028), wherein M is at least one selected from Ti, V, Cr, Mn, Fe, Co, Ni, Mo and Ru (0028), and 0.005<w<0.05, 0.8.times.0.85, 0.09.ltoreq.y.ltoreq.0.11, 7.ltoreq.x/y.ltoreq.10, 0.7.ltoreq.z.ltoreq.0.95 and 1.95.ltoreq.a.ltoreq.2.05 (0028; 0034; 0041). 
Li et al., does not teach all of the ranges listed above. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jo et al., US 2017/0309910; Kang et al., US 2017/0222225; Kang et al., US 2017/0317342; Ryu et al., US 2017/0222211.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727